Press Release Investor Relations: Media Relations: Lisa M. Wilson Tim Sullivan In-Site Communications, Inc. Dan Klores Communications (212) 759-3929 (212) 981-5234 lwilson@insitecony.com tim_sullivan@dkcnews.com HYTHIAM ANNOUNCES SECOND QUARTER RESULTS LOS ANGELES, CALIFORNIA — August 11, 2008 — Hythiam, Inc. (NASDAQ:HYTM) today announced financial results for the second quarter ended June 30, 2008, which include the consolidated results from Comprehensive Care Corporation (CompCare). For the 2008 second quarter, the Company reported consolidated revenues of $11.6 million, which includes $2.0 million in revenues from Hythiam’s healthcare services business and $9.6 million in revenues from CompCare’s operations, compared to consolidated revenues of $11.3 million in the second quarter of 2007, which included $2.2 million in healthcare services revenues and $9.1 million in revenues from CompCare’s operations. There were a total of 246 patients treated with the PROMETA® Treatment Program in the second quarter of 2008 compared to 249 patients in the second quarter of 2007.During the second quarter of 2008, there were 31 licensee sites contributing to revenues versus 42 in the same period last year. As of June 30, 2008, the Company had consolidated cash, cash equivalents, and marketable securities of approximately $26.6 million, including $1.3 million held by CompCare. In January 2008, the Company streamlined its healthcare services operations to focus on managed care opportunities, reducing cash operating expenses by 25% to 30% for the remainder of the year.In April 2008, the Company took further action to streamline its operations by reducing operating costs an additional 20% to 25%.Following the streamlining actions taken in the first and second quarters and as previously projected in the Company’s prior quarterly press release, the Company reduced its cash expenditures to approximately $7.7 million for its healthcare services operations in the second quarter of 2008, compared to an average of $11.5 million per quarter in “We are excited about the progress we are making in managed care with our Catasys™ offering for substance dependence,” said Terren Peizer, Hythiam's Chairman and CEO.“Third-party payors have struggled to implement effective treatments, and have been hindered by fragmented delivery systems and a lack of behavioral and medical integration, which have contributed to rising costs and patient dissatisfaction.With our Catasys offering, payors are beginning to recognize the role that our program is able to play in reducing medical and behavioral costs through an integrated approach.” 1 Net loss for the 2008 second quarter was $14.1 million, or $0.26 per share, compared to a net loss of $12.3 million, or $0.28 per share, in the second quarter of 2007.Included in the 2008 second quarter net loss was a $3.9 million net loss from CompCare’s operations and related purchase accounting adjustments, compared to $1.3 million for CompCare in the same period in 2007.The consolidated net loss for the 2008 second quarter included consolidated non-cash charges for depreciation, amortization and stock-based compensation expenses of $2.8 million, compared to $1.8 million for similar expenses in the year-earlier period.The consolidated net loss for the 2008 second quarter also included a non-cash charge of $1.3 million from the change in fair value of the Company’s warrant liability and $1.2 million in expenses relating to severance payments and other one-time costs, including $542,000 in stock-based compensation, incurred relating to actions taken in January 2008 and April 2008 to streamline the Company’s healthcare services operations. Peizer continued, “Our second quarter reflects a continuing effort to align our resources toward Catasys and our managed care opportunities.We are looking forward to the upcoming results of Dr. Walter Ling’s double-blind study out of UCLA on methamphetamine-dependent individuals and are excited about the growing repository of scientific support and validation for the PROMETA Treatment Program.Top-line data recently presented by Dr. Raymond Anton on his double-blind placebo-controlled alcohol study out of the Medical University of South Carolina, showed statistically significant improvement for patients with greater symptoms of alcohol withdrawal—an important finding because most alcoholics presenting for treatment exhibit symptoms of withdrawal.This data is also meaningful when considering that 56% of the approximate $50 billion of direct medical expenses is for the treatment of alcoholism.These data and results from prior studies are expected to drive managed care adoption of the PROMETA Treatment Program and our Catasys offering, due to the impact of substance dependence on overall medical costs incurred by payors every year.” “We are encouraged by the growing interest from a significant number of payors throughout the U.S. and are in various stages of development with these opportunities.We look forward to updating shareholders on our continued progress toward achieving these significant objectives,” concluded Peizer. BUSINESS OUTLOOK The Company expects cash operating expenses of $6.6 million and $5.6 million in the third and fourth quarters of fiscal year 2008, compared to an average of $11.5 million per quarter in 2007 in its healthcare services operations.Although the Company achieved approximately $2 million in revenues in each of the first two quarters of fiscal year 2008,it may further reduce expenses if revenue is impacted by seasonal and economic conditions.Including only the Company’s private-pay business, and without considering any additional revenues from managed care opportunities, the Company projects to reduce its net cash burn to $3.5 million in the fourth quarter of fiscal year 2008, with operating expenses at a level sustainable into 2009.The Company’s objective is to have three million covered lives under management by the end of 2009, which would lead to profitability. Interested parties are invited to listen to the conference call today at 1:30 PM P.T. live over the Internet at http://www.hythiam.com or http://www.vcall.com.
